 1    TIFFANY & BOSCO, P.A.                              OSBORN MALEDON, P.A.
      Richard G. Himelrick, No. 004738                   Joseph N. Roth, No. 025725
 2
      Seventh Floor Camelback Esplanade II               2929 North Central Avenue, Suite 2100
 3    2525 East Camelback Road                           Phoenix, AZ 85012-2793
      Phoenix, Arizona 85016                             Telephone: (602) 640-9000
 4    Telephone: (602) 255-6000                          jroth@omlaw.com
 5    rgh@tblaw.com
                                                         CRAVATH, SWAINE & MOORE LLP
 6    DIETRICH SIBEN THORPE LLP                          Daniel Slifkin (pro hac vice)
      Matthew P. Siben (pro hac vice)                    Worldwide Plaza
 7    500 Australian Ave. South, Suite 637               825 Eighth Avenue
 8    West Palm Beach, Florida 33401                     New York, NY 10019
      Telephone: (561) 820-4882                          Telephone: (212) 474-1000
 9    matthew@dstlegal.com                               dslifkin@cravath.com
10    Attorneys for Plaintiffs                           Attorneys for Defendants
11
      [Additional counsel appear on signature            [Additional counsel appear on signature
12    page.]                                             page.]

13

14                                   UNITED STATES DISTRICT COURT
15                                             DISTRICT OF ARIZONA
16
     Maverick Fund, L.D.C.; Maverick Fund USA,            No. CV15-1156-PHX-DGC
17   Ltd.; Maverick Fund II, Ltd.; Maverick Neutral
     Fund, Ltd.; Maverick Neutral Levered Fund,           NOTICE OF SETTLEMENT
18   Ltd.; Maverick Long Fund, Ltd.; and Maverick
19   Long Enhanced Fund, Ltd.,

20                               Plaintiffs,
21          vs.
22   First Solar, Inc.; Michael J. Ahearn; Robert J.
23   Gillette; Mark R. Widmar; Jens Meyerhoff;
     James Zhu; Bruce Sohn; and David Eaglesham,
24
                            Defendants.
25

26

27

28
 1          Pursuant to paragraph 8 of the Court’s case management order, ECF No. 38,
 2   Plaintiffs and Defendants hereby notify the Court that the parties have reached an
 3   agreement to resolve all claims in this action. The parties are currently drafting final
 4   settlement documents and anticipate that they will file a joint stipulation of dismissal
 5   with prejudice within the next 30 days. The parties intend to comply fully with this
 6   Court’s set-aside order in Case No. 12-cv-00555-DGC, ECF No. 669.
 7

 8    DATED: June 11, 2020                     TIFFANY & BOSCO, P.A.
                                               Richard G. Himelrick
 9

10

11
                                                  s/ Richard G. Himelrick (with permission)
                                                            Richard G. Himelrick
12
                                               Seventh Floor Camelback Esplanade II
13                                             2525 East Camelback Road
                                               Phoenix, Arizona 85016
14
                                               Telephone: (602) 255-6000
15                                             rgh@tblaw.com

16                                             DIETRICH SIBEN THORPE LLP
                                               Matthew P. Siben (admitted pro hac vice)
17                                             500 Australian Ave. South, Suite 637
18                                             West Palm Beach, Florida 33401
                                               Telephone: (561) 820-4882
19                                             matthew@dstlegal.com
20                                             -and-
21
                                               David A. Thorpe (admitted pro hac vice)
22                                             9595 Wilshire Blvd., Suite 900
                                               Beverly Hills, California 90212
23                                             Telephone: (310) 300-8450
24                                             david@dstlegal.com

25                                             Counsel for Plaintiffs
26

27

28
                                              -2-
 1   DATED: June 11, 2020   OSBORN MALEDON, P.A.
                            Joseph N. Roth
 2

 3

 4                          s/ Joseph N. Roth
 5                          Joseph N. Roth

 6                          2929 North Central Avenue, Suite 2100
                            Phoenix, AZ 85012-2793
 7                          Telephone: (602) 640-9000
                            (602) 640-9050 (fax)
 8                          jroth@omlaw.com
 9
                            CRAVATH, SWAINE & MOORE LLP
10                          Daniel Slifkin (admitted pro hac vice)
                            Karin A. DeMasi (admitted pro hac vice)
11                          Lauren M. Rosenberg (admitted pro hac
12                          vice)
                            Worldwide Plaza
13                          825 Eighth Avenue
14
                            New York, NY 10019
                            Telephone: (212) 474-1000
15                          dslifkin@cravath.com
                            kdemasi@cravath.com
16                          lrosenberg@cravath.com
17
                            Counsel for Defendants
18

19

20

21

22

23

24

25

26

27

28
                            -3-
